This appeal was perfected and filed in this court October 4, 1920. On October 25, 1920, defendants in error filed a motion to dismiss appeal.
Notice of said motion was duly served upon plaintiff in error and service of same duly accepted, October 25, 1920.
Several grounds are relied upon by defendants in error for a dismissal of the appeal, but the following grounds being fatal, it becomes unnecessary to determine the other grounds relied upon.
The following grounds, to wit: (1) That said case-made is not certified by the court clerk as required by law; (2) that said case-made was not attested, sealed, and filed as required by law — are sufficient to sustain the motion to dismiss.
The case-made filed herein does not contain the certificate of the court clerk that same is a full, true, and correct transcript of the record of said cause.
Nor is the certificate of the trial judge to such case-made, attested by the court clerk as required by law.
Upon authority of Walker v. Walker, 54 Okla. 666,154 P. 512, and the line of decisions of this court therein relied upon, the motion to dismiss appeal is sustained, and the appeal dismissed.
RAINEY, C. J., and PITCHFORD, KANE, McNEILL, HIGGINS, BAILEY, JOHNSON, and COLLIER, JJ., concur.